25 F.3d 163
Judith Rose SINNOVICH, Appellant,v.PORT AUTHORITY OF ALLEGHENY COUNTY.
No. 92-3135.
United States Court of Appeals,Third Circuit.
May 17, 1994.

On Appeal from the United States District Court for the Western District of Pennsylvania.
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and LEWIS, Circuit Judges.

ORDER

1
After further consideration, the Court hereby vacates the order of January 15, 1993 granting rehearing in banc.


2
By the Court,


3
/s/ Dolores K. Sloviter

Chief Judge